                                                          United States District Court
                                                          Central District of California
                                                                     *AMENDED*

 UNITED STATES OF AMERICA vs.                                                 Docket No.             CR 18-199 PA

 Defendant            Richard Anthony Celestino                               Social Security No. 0          9     7     9

 akas: None                                                                   (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.          Jan    04     2019


 COUNSEL                                                                Cuauhtemoc Ortega, DFPD
                                                                              (Name of Counsel)

     PLEA                GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                 CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      Possession of Child Pornography in violation of 18 U.S.C. § 2252A(a)(5)(B), 18 U.S.C. § 2252A(b)(2)
                      as charged in Count 2 of Three-Count Indictment.
JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Richard Anthony
  ORDER               Celestino, is hereby committed on Count 2 of the Indictment to the custody of the Bureau of Prisons for a term of 72 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of life under the following terms
and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation Office and General Order
                 18-10.

              2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
                 test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests
                 per month, as directed by the Probation Officer.

              3. During the period of community supervision, the defendant shall pay the special assessment in accordance with this
                 judgment's orders pertaining to such payment.

              4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

                      Computer Restrictions

              5. The defendant shall possess and use only those computers and computer-related devices, screen user names,
                 passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the Probation Officer
                 upon commencement of supervision. Any changes or additions are to be disclosed to the Probation Officer prior to
                 the first use. Computers and computer-related devices include personal computers, personal data assistants (PDAs),
                 internet appliances, electronic games, cellular telephones, and digital storage media, as well as their peripheral
                 equipment, that can access, or can be modified to access, the internet, electronic bulletin boards, and other
                 computers.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1 of 7
 USA vs.      Richard Celestino                                            Docket No.:    CR 18-199 PA

              6. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject to
                 search and seizure. This shall not apply to items used at the employment's site, which are maintained and monitored
                 by the employer.

              7. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant
                 shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per device
                 connected to the internet.

                      Sex Offender Conditions

              8. Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the registration
                 current, in each jurisdiction where resides, where is an employee, and where is a student, to the extent the
                 registration procedures have been established in each jurisdiction. When registering for the first time, the defendant
                 shall also register in the jurisdiction in which the conviction occurred if different from jurisdiction of residence. The
                 defendant shall provide proof of registration to the Probation Officer within 48 hours of registration.

              9. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender treatment
                 program, or any combination thereof, which may include inpatient treatment upon order of the Court, as approved
                 and directed by the Probation Officer. The defendant shall abide by all rules, requirements, and conditions of such
                 program, including submission to risk assessment evaluations and physiological testing, such as polygraph and Abel
                 testing. The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental
                 health evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding
                 the Presentence report), to State or local social service agencies (such as the State of California, Department of
                 Social Service), for the purpose of the client's rehabilitation.

              10. As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological counseling or
                  psychiatric treatment, or a sex offender treatment program, or any combination thereof to the aftercare contractor
                  during the period of community supervision. The defendant shall provide payment and proof of payment as directed
                  by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

              11. The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings,
                  videos, or video games, depicting and/or describing child pornography, as defined in 18 U.S.C. §2256(8), or
                  sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This condition does not prohibit the
                  defendant from possessing materials solely because they are necessary to, and used for, a collateral attack, nor does
                  it prohibit him from possessing materials prepared and used for the purposes of his Court-mandated sex offender
                  treatment, when the defendant's treatment provider or the probation officer has approved of his possession of the
                  material in advance.

              12. The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor shall
                  open or maintain a post office box, without the prior written approval of the Probation Officer.

              13. The defendant shall not contact the victim(s), or, by any means, including in person, by mail or electronic means,
                  or via third parties. Further, the defendant shall remain at least 100 yards from the victim(s) at all times. If any
                  contact occurs, the defendant shall immediately leave the area of contact and report the contact to the Probation
                  Officer.




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 2 of 7
 USA vs.      Richard Celestino                                            Docket No.:    CR 18-199 PA

              14. The defendant shall not reside within 2,000 feet of school yards, parks, public swimming pools, playgrounds, youth
                  centers, video arcade facilities, or other places primarily used by persons under the age of 18. The defendant's
                  residence shall be approved by the Probation Officer, and any change in residence must be pre-approved by the
                  Probation Officer. The defendant shall submit the address of the proposed residence to the Probation Officer at
                  least 14 days prior to any scheduled move.

              15. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools,
                  playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the age of 18.

              16. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any person
                  under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on the condition
                  that the defendant notify said parent or legal guardian of his conviction in the instant offense/prior offense. This
                  provision does not encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the
                  defendant must interact with in order to obtain ordinary and usual commercial services.

              17. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or
                  organization that causes him to regularly contact persons under the age of 18.

              18. The defendant's employment shall be approved by the Probation Officer, and any change in employment must be
                  pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed employer
                  to the Probation Officer at least ten (10) days prior to any scheduled change.

              19. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or
                  probation officer, of the defendant's person and any property, house, residence, vehicle, papers, computers [as
                  defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communication or data storage devices or media,
                  effects and other areas under the offender’s control, upon reasonable suspicion concerning a violation of a condition
                  of supervision or unlawful conduct by the defendant, or by any probation officer in the lawful discharge of the
                  officer's supervision functions.

              20. The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings,
                  videos, or video games, depicting or describing child erotica, defined as a person under the age of 18 years, in partial
                  or complete state of nudity, in exotic or sexually provocative poses, viewed for the purpose of sexual arousal.

              21. The defendant shall not possess or view any materials such as videos, magazines, photographs, computer images or
                  other matter that depict "actual sexually explicit conduct" involving adults as defined by 18 USC 2257(h)(1).

              22. Upon release from custody the defendant shall submit to a psycho-sexual evaluation approved and directed by the
                  Probation Officer. The offender shall abide by all rules, requirements, and conditions, of such an assessment,
                  including submission to risk assessment evaluation, and physiological testing, such as polygraph, and Abel testing,
                  to determine if the offender is a risk for sexual re-offending, in need of additional conditions of supervision and sex
                  offender specific treatment.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health evaluations or reports,
to the treatment provider. The treatment provider may provide information (excluding the Presentence report), to State or local
social service agencies (such as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all necessary
treatment.


CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 3 of 7
 USA vs.      Richard Celestino                                       Docket No.:    CR 18-199 PA


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

The Court also imposes a $5,000 special assessment. While the defendant has established that he is currently unable to pay the
special assessment, he has not established that he is not likely to become able to pay any financial obligation in the future.

Restitution in this case is ORDERED to be paid to the victims set forth below or their representatives in the following amounts and
under the following terms:

a. Victim Maureen
        i. Restitution Amount: $1,000
        ii. Payable to: “Deborah A. Bianco, in trust for Maureen” at 14535 Bellevue-Redmond Road, Suite 201, Bellevue, WA
            98007.

b. Victim Ava
        i. Restitution Amount: $1,000
        ii. Payable to: “Deborah A. Bianco, in trust for Ava” at 14535 Bellevue-Redmond Road, Suite 201, Bellevue, WA 98007.

c. Victim Mya
        i. Restitution Amount: $1,000
        ii. Payable to: “Deborah A. Bianco, in trust for Mya” at 14535 Bellevue-Redmond Road, Suite 201, Bellevue, WA 98007.

d. Victim Pia
        i. Restitution Amount: $1,000
        ii. Payable to: “Deborah A. Bianco, in trust for Pia” at 14535 Bellevue-Redmond Road, Suite 201, Bellevue, WA 98007.

e. Victim Casseaopeia
        i. Restitution Amount: $1,000
        ii. Payable to: “Marsh Law Firm PLLC in trust for Casseaopeia,” c/o The Marsh Law Firm PLLC, ATTN: Casseaopeia,
            P.O. Box 4668 #65135, New York, NY 10163-4668.

f. Victim Jessica
        i. Restitution Amount: $1,000
        ii. Payable to: “Marsh Law Firm PLLC in trust for Jessica,” c/o The Marsh Law Firm PLLC, ATTN: Jessica, P.O. Box 4668
            #65135, New York, NY 10163-4668.

g. Victim Jenny
        i. Restitution Amount: $1,000
        ii. Payable to: “Marsh Law Firm PLLC in trust for Jessica,” c/o The Marsh Law Firm PLLC, ATTN: Jenny, P.O. Box 4668
            #65135, New York, NY 10163-4668.

Pursuant to USSG §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

The Court recommends that the defendant be incarcerated in a Federal Correctional Institution in Lompoc, California.

On Government's motion, all remaining counts are ORDERED dismissed.

Defendant advised of his right to appeal.




CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                         Page 4 of 7
 USA vs.      Richard Celestino                                                          Docket No.:     CR 18-199 PA


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              April 03, 2019
            Date                                                           U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




             April 03, 2019                                         By     /s/ Kamilla Sali-Suleyman
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                    specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                    defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                  probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before              requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.    The defendant must follow the instructions of the probation officer
       change;                                                                             to implement the orders of the court, afford adequate deterrence from
                                                                                           criminal conduct, protect the public from further crimes of the
                                                                                           defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in
                                                                                           the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 5 of 7
 USA vs.      Richard Celestino                                                  Docket No.:     CR 18-199 PA



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
 USA vs.      Richard Celestino                                                 Docket No.:       CR 18-199 PA



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
